J-S34017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANKLIN JAMES WARFEL                      :
                                               :
                       Appellant               :   No. 407 MDA 2021

       Appeal from the Judgment of Sentence Entered February 24, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0004510-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: FEBRUARY 17, 2022

       Franklin James Warfel appeals from his judgment of sentence imposed

following a jury trial resulting in convictions for aggravated indecent assault

of a child, aggravated indecent assault (complainant less than 13 years old),

indecent assault (complainant less than 13 years old), and corruption of

minors.1 Warfel challenges the admission of evidence regarding text and

Facebook messages referring to his possible criminal punishment if convicted.

We affirm.

       The trial court aptly set forth the following underlying facts:

       A.R. testified that she came to court because [Warfel] had touched
       her when she and her mother, [C.R.] were living at [Warfel’s]
       house. A.R. was familiar with [Warfel] because he was her
       mother’s ex-fiancé. A.R. stated that the touching occurred around
       the time [Warfel] bought a new mattress for himself and her
____________________________________________


1 18 Pa.C.S.A. §§ 3125(b), 3125(a)(7), 3126(a)(7), and 6301(a)(1)(i),
respectively.
J-S34017-21


     mother. On the day of the touching, A.R. and her mother were
     napping on the new mattress. A.R. awoke from her nap to find
     [Warfel] touching her from behind. A.R. testified that [Warfel]
     used his hands to touch her breasts, butt and vagina. A.R. said
     that the touching finally stopped when she moved closer to her
     mother, who was asleep in the bed at the time, which caused
     [Warfel] to leave the bedroom. A.R. further testified that she
     never gave [Warfel] permission to touch her in the ways that he
     did. A.R. identified [Warfel] in court.

           [C.R.] testified that she was called to court because of an
     incident involving her daughter, A.R. and [Warfel] that occurred
     in February 2019. [C.R.] said that she knew [Warfel] because he
     was an ex-boyfriend with whom she and A.R. had lived with []
     beginning in 2014. [C.R.] testified that A.R. had come to her and
     told her that [Warfel] had touched her private parts. [C.R.] then
     proceeded to confront [Warfel] who denied the allegation saying
     “she must have dreamed it because it didn’t happen.”

            [C.R.] then proceeded to talk to A.R. again about the
     allegations she had made about [Warfel] touching her. [C.R.] said
     that A.R. repeated the allegation in more detail about when and
     how [Warfel] had touched her. Due to the late time of day, [C.R.]
     then went to bed and then confronted [Warfel] again the next day.
     This time, [C.R.] recalled that [Warfel] admitted to the allegations
     saying, “[Y]es and that he need[ed] help and [that] he has a
     problem.” [C.R.] then said that [Warfel] asked for her to keep the
     touching a secret and not to tell anyone. This prompted [C.R.] and
     A.R. to move out of [Warfel’s] residence immediately. [C.R.]
     testified that her ex-husband contacted the police to report the
     incident. [C.R.] then testified about her communications with
     [Warfel] via text message and Facebook message after she left
     his residence. [C.R.] also identified [Warfel] at trial.

            [Warfel] also testified at trial. [Warfel] testified that he
     owned the home where the alleged incident occurred for 11 years.
     [Warfel] said that at the time the incident occurred there were
     approximately seven people residing in his home. [Warfel]
     testified that he and [C.R.] had been dating on and off between
     2014 and 2019. [Warfel] testified denying the allegations made
     by A.R. about him touching her private parts.

           [Warfel] testified as to his recollection of events giving rise
     to the allegation of inappropriate touching. [Warfel] recalls that
     on the day of the incident that A.R., [C.R.] and himself were all


                                     -2-
J-S34017-21


      on the mattress and fell asleep together after talking. He
      described his position as cuddling A.R. from behind but denied any
      inappropriate touching, but mentioned his hand was around her
      waist. [Warfel] then testified that he was confronted by [C.R.]
      about allegations made by A.R. [Warfel] then testified about his
      recall regarding his communications with [C.R.] via text and
      Facebook messages. [Warfel] characterizes his relationship with
      A.R. as rocky because she treated him like a child, but that he
      wouldn’t ever touch her like she said.

Tr. Ct. 1925(a) Op. 5/11/21 at 1-4 (citations omitted).

      At trial, before the admission of the messages between Warfel and C.R.,

the court heard from counsel, out of the presence of the jury, about issues

regarding the messages’ admissibility. After hearing about an objection not at

issue in this appeal, the court said it believed there was an additional issue.

The prosecutor volunteered that there was a question about “[t]he statement

that [Warfel] is going to go to prison” and gave her recollection of Warfel’s

messages about his likelihood of receiving a prison sentence. N.T., 11/9/20-

11/12/20 at 86.

      Warfel’s counsel responded, “And then [C.R.] turns and says, well, it’s

your first offense, you’ll probably get probation and things to that effect. I

believe that would be improper.” Id. at 87. Defense counsel added, “Especially

talking about time of incarceration, the jurors are not allowed to do that[.]”

Id. The Commonwealth countered that “it still goes to his own confession”

and suggested that the court give a limiting instruction that the jury was not




                                     -3-
J-S34017-21



to consider the sentence Warfel might receive. Id. The court overruled the

objection, stating that “it’s relevant with the limiting instruction.”2 Id.

       C.R. then testified and read the messages at issue into the record:

       [C.R.]: . . . [Warfel wrote], please, please tell me that you were
       messing with me about John knowing. I replied, yes, he called
       both [police] departments directly. [Warfel wrote] are the cops
       really involved already. I replied, kill yourself. I don’t know if you
       can’t handle the blow up from all of this. Especially when everyone
       finds out what you did. [Warfel wrote], what do you think I should
       do. I replied, I know I couldn’t live with myself over something
       like that. Way too extreme.

       [Commonwealth]: Let‘s go on to the next page.

       [C.R.]: I replied, of course, either me or your parents will. If they
       don’t want him, I will take him in. He‘s an innocent victim in all of
       this. [Warfel wrote] will you take care of Titan [the dog]. I replied,
       they would have to take him until I get my own place. If you go
       to jail I will take him. And then I said, hello. [Warfel wrote], I‘m
       here. I replied, it‘s a first time offense so you might not go to jail.
       And [Warfel wrote], I’m just too depressed. I‘m going to have to
       talk to an attorney and see what they can negotiate.

       [Commonwealth]: Let‘s go down to the next page, if you can pick
       up at the top.

       [C.R.]: [Warfel wrote], all I can do is hope and pray that they can
       some how [sic] punish me without tearing the dogs’ lives and
       [Warfel’s son’s] life apart. I’d do anything just to make sure that
       they are still okay. [Warfel wrote], highly doubt it though. Jail
       seems likely. I replied, from what I read you’ll probably get
       probation in a plea bargain as a first time offense and what you
____________________________________________


2 This exchange between the court, Warfel’s counsel, and the Commonwealth
was sufficient to preserve for appellate review Warfel’s instant claim. See
Pa.R.Crim.P. 603(a) (“Any ruling of the judge on an objection or motion made
during the trial of any action or proceeding shall have the effect of a sealed
exception in favor of the party adversely affected without the necessity of a
formal request or notation made on the record”). Hence, we conclude that the
Commonwealth’s contention that Warfel’s issue should be deemed waived for
failure to object in the trial court to be unavailing.

                                           -4-
J-S34017-21


      did isn’t considered severe enough requiring jail times. And I
      reply, yes, but if you take responsibility for your actions and agree
      to get help and if I as a mother support that, it’s possible. And
      [Warfel wrote], that’s if I‘m extremely lucky. And [Warfel wrote],
      I do want counseling, affordable counseling.

                                      ***

      [Commonwealth]: You can pick up then with the next message.

      [C.R.]: I replied, how did it go with the lawyer. [Warfel wrote],
      not good. It’s not looking good. I replied, like what. Jail time. How
      much time. Did he give you an idea. [Warfel wrote], yes. [Warfel
      wrote], don‘t know. [Warfel wrote], all depends on how far [A.R.]
      and her dad want to push this. [Warfel wrote], it‘s gonna be hard
      to plea this down if they push the worst on me. [Warfel wrote],
      I‘m so sorry. Sad emoji.

N.T. at 185-187; 188.

      Regarding the reference to jail time, the trial court gave the following

cautionary instruction: “[A]nything you heard with respect to punishment, I

want you to disregard. As I’ve instructed you previously, you are the finder of

fact. Punishment is something that will be dealt with depending on whether or

not [Warfel] is convicted and that will not be your role, okay.” N.T. at 198.

      Ultimately, the jury found Warfel guilty of the above-referenced

charges. The court sentenced Warfel on February 24, 2021, to the mandatory

minimum sentence of 10 to 20 years’ incarceration, followed by 3 years of

probation. The instant timely appeal followed. Both the trial court and Warfel

complied with Pa.R.A.P. 1925.

      Warfel raises a single issue:

      Did the trial court abuse its discretion in allowing evidence that
      [Warfel] would “probably get probation” and “might not go to jail”
      for the charged offenses where this evidence concerned


                                      -5-
J-S34017-21


      punishment and minimized the significance of this case in the eyes
      of the jury despite the fact that Warfel faced a mandatory-
      minimum sentence of 10 to 20 years’ incarceration if convicted?

Warfel’s Br. at 4.

      Warfel argues that the trial court erred by admitting C.R.’s text

messages opining that Warfel would likely only receive probation with no jail

time. He argues the evidence was inadmissible pursuant to Commonwealth

v. Lucier, 225 A.2d 890, 891 (Pa. 1967) and that it was “more broadly”

irrelevant. Warfel’s Br. at 23. Warfel asserts that the jury was likely improperly

influenced to convict Warfel by the suggestion that he would receive little to

no criminal punishment. Warfel emphasizes that the implication that he would

receive little or no jail time was erroneous and prejudicial because he faced a

mandatory minimum sentence of 10 to 20 years.

      “A trial court has broad discretion to determine whether evidence is

admissible and a trial court’s ruling on an evidentiary issue will be reversed

only if the court abused its discretion.” Commonwealth v. Huggins, 68 A.3d

962, 966 (Pa.Super. 2013) (citing Commonwealth v. Cook, 676 A.2d 639,

647 (Pa. 1996)). We do not disturb a ruling admitting evidence “unless that

ruling reflects manifest unreasonableness, or partiality, prejudice, bias, or ill

will, or such lack of support to be clearly erroneous.” Id. (quoting

Commonwealth v. Minich, 4 A.3d 1063, 1068 (Pa.Super. 2010)). As our

scope of review of evidentiary questions is plenary, we review the ruling within

the context of the entire record. Id.




                                        -6-
J-S34017-21



      “The threshold inquiry with the admission of evidence is whether the

evidence is relevant.” Commonwealth v. Stokes, 78 A.3d 644, 654

(Pa.Super. 2013) (citation omitted). “Evidence is relevant if it logically tends

to establish a material fact in the case, tends to make a fact at issue more or

less probable, or supports a reasonable inference or presumption regarding

the existence of a material fact.” Id. (citation omitted). In assessing whether

to admit evidence that is logically relevant, the court must also “weigh the

relevance and probative value of such evidence against the prejudicial impact

of that evidence.” Commonwealth v. Jones, 683 A.2d 1181, 1193 (Pa.

1996); see also Pa.R.E. 403.

      It is well settled that “punishment is a matter solely for the court and

not for the jury to know or [to] consider during its deliberations.”

Commonwealth v. White, 504 A.2d 930 (Pa.Super. 1986) (citing Lucier,

225 A.2d at 891 (holding that a mistrial was warranted, in part, because the

judge submitted the possible sentencing penalties to the jury during

deliberations)). “[T]he jury has nothing to do with the punishment of an

offense[.]” White, 504 A.2d at 930 (citation omitted) (holding defendant not

entitled to jury instruction regarding mandatory minimum sentence he would

face upon conviction).

      We do not think the trial court exceeded the bounds of its discretion in

overruling the objection and admitting the evidence. Warfel’s citation to

Lucier is inapposite. There, it was the trial judge who made the reference to

criminal punishment, and the judge did so to establish the actual sentence the

                                     -7-
J-S34017-21



defendant would face if convicted. See Lucier, 225 A.2d at 891. Here, the

judge did nothing of the sort.

       The messages at issue were relevant and admissible as part of the telling

of a larger story in which Warfel himself said that he could face prison time.

They thus were relevant to show that Warfel’s statements reflected his

consciousness of guilt. For example, when C.R. said that it was Warfel’s first

offense and what he did was not severe enough to warrant prison time, Warfel

did not dispute that he had committed an offense or had “done” something.

He instead agreed he might not get a prison sentence if he is “lucky” and said

he wanted counseling. When C.R. asked if Warfel’s lawyer thought he would

get “jail time” and how much, Warfel responded, “yes,” the amount depended

on how hard they “pushed,” and, “I’m sorry. Sad emoji.”

       Admitting the testimony also did not violate Rule 403. C.R. was not

offered as an authority on sentencing, and the court issued a cautionary

instruction telling the jury to disregard any testimony concerning Warfel’s

potential sentence because sentencing was not within the jury’s purview.3 See

Huggins, 68 A.3d at 966; Stokes, 78 A.3d at 654; Jones, 683 A.2d at 1193.

Even if admission of the messages were error, we would find the error
____________________________________________


3 Warfel’s reference to cases involving improper references to the death
penalty in capital cases is also inapposite. Warfel cites Caldwell v.
Mississippi, 472 U.S. 320, 328-29 (1985), and Commonwealth v.
Montalvo, 205 A.3d 274, 294 (Pa. 2019), for the proposition that a jury is
improperly influenced by the implication that responsibility for a capital
sentence ultimately lies with the judge, not the jury. Here, no such prejudice
occurred, as the jury was properly instructed that Warfel’s sentencing was for
the trial court alone.

                                           -8-
J-S34017-21



harmless. See Commonwealth v. Hamlett, 234 A.3d 486, 492-93 (Pa.

2020). Although C.R. expressed in the messages her belief at the time that

Warfel was unlikely to receive prison time, both Warfel and, perhaps most

significantly, his lawyer disagreed. We thus conclude beyond a reasonable

doubt that any error in admitting the evidence could not have contributed to

the verdict. See Commonwealth v. Mitchell, 839 A.2d 202, 214 (Pa. 2003).

We therefore affirm.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2022




                                   -9-